      Case 1:19-cv-01861-GBD Document 34 Filed 05/16/19 Page 1 of 1



                                                                                JOHN N. ORSINI
                                                                               jorsini@fklaw.com
                                                                                    212.833.1186




                                                                                May 16, 2019

BY ECF

The Honorable George B. Daniels
United States District Judge
United States District Court
500 Pearl Street, Room 1310
New York, NY 10007

               Re:    EVRM Limited v. SDKA North America, LLC, et al.,
                      No. 19-cv-1861 (GBD) (RWL) – Unopposed Motion
                      to Dismiss for Lack of Subject Matter Jurisdiction

Dear Judge Daniels:

               This firm represents defendants SDKA North America, LLC, Christopher
Kelly, and Gurpreet Rai (collectively, “Defendants”) in the action referenced above. On
April 30, 2019, Defendants filed a letter motion to dismiss this action, pursuant to Fed. R.
Civ. P. 12(b)(1), because this Court lacks subject matter jurisdiction (see ECF #32-33).
Pursuant to Local Rule 6.1(b), plaintiff EVRM Limited’s opposition to such motion was due
on May 14, 2019. Plaintiff filed no opposition, and, thus, Defendants’ motion to dismiss is
unopposed.

                Accordingly, we respectfully request that the Court grant Defendants’ motion,
void the certificates of default (ECF #27-29), dismiss this action against all Defendants, and
grant any such further relief as the Court deems proper.

                                             Respectfully submitted,




                                             John N. Orsini

cc:   All counsel of record (via ECF)




                                                                                       3442246.1
